Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered November 15, 1990, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the curative instruction given to the jury regarding uncharged criminal activity was inadequate and prejudicial is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the defendant’s contention is without merit, as the instruction given was substantially the same instruction which was requested by the defendant. The defendant’s contention that the prosecutor’s summation remarks as to the lack of motive for a witness to lie is also unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, supra) and, in any event, is without merit, as the witness’s credibility was at issue (see, People v Oakley, 114 AD2d 473) and the defense counsel had attacked that witness’s credibility and remarked as to his own witness’s lack of a motive to lie (see, People v Cox, 161 AD2d 724; People v Medina, 133 AD2d 783). Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.